329 S.W.3d 765 (2011)
Rebecca FRISCH, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72168.
Missouri Court of Appeals, Western District.
January 25, 2011.
Pamela L. Cone, for Appellant.
Bart A. Matanic, for Respondent.
Before Division One: THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM:
Rebecca Frisch appeals from the Labor and Industrial Relations Commission Division's (Commission) decision to affirm and adopt the decision of the Division's Appeals Tribunal that Frisch was discharged by Heartland Regional Medical Center for misconduct connected with her work. After a thorough review of the record, we conclude that the Commission's award was supported by sufficient competent evidence.
Judgment affirmed. Rule 84.16(b).